WATERSTONE BANK SSB SECOND AMENDMENT AND RESTATEMENT OF THE EXECUTIVE DEFERRED COMPENSATION PLAN ARTICLE I Establishment of Plan and Purpose 1.01Establishment of Plan.WaterStone Bank SSB (formerly known as Wauwatosa Savings Bank) (the “Company”) established this Executive Deferred Compensation Plan (the “Plan”), effective as of September 1, 2006.The Plan is a deferred compensation arrangement intended to comply with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).Final Treasury Regulations under Code Section 409A were issued in April 2007, and require non-qualified deferred compensation plans to be in compliance with said Final Treasury Regulations by no later than December 31, 2008.Accordingly, the Plan was amended and restated, effective September 1, 2006, to comply with Final Treasury Regulations issued under Code Section 409A and a Form 8-K was filed with the Securities and Exchange Commission.This Second Amendment and Restatement of the Plan, effective September 1, 2006, adds specified payment dates as a new distribution feature of the Plan, in accordance with the transition rules under Code Section 409A. 1.02Purpose of Plan.Under the Plan, selected senior management and highly compensated employees are permitted to defer, until a future designated date, a portion of the compensation which may otherwise be payable to them at an earlier date.By allowing key management employees to participate in the Plan, the Company expects the Plan to benefit it and its Subsidiaries by attracting and retaining the most capable individuals to fill its executive positions. ARTICLE II Definitions As used herein, the following words shall have the following meanings: 2.01Definitions. (a)Account.The bookkeeping account maintained for each Participant pursuant to Article V below. (b)Administrator.The person or persons selected pursuant to Article VIII below to control and manage the operation and administration of the Plan. (c)Beneficiaries.Those persons or entities designated by a Participant on the Beneficiary Designation Election Form (Exhibit A hereto) to receive his benefits under the Plan upon his death. (d)Change of Control.(i) Any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) other than Lamplighter Financial, MHC (“MHC”) becomes the beneficial owner, directly or indirectly, of a majority of the capital stock of Waterstone Financial, Inc. (formerly known as Wauwatosa Holdings, Inc.) in a transaction or transactions subject to either the notice provisions of the Change in Bank Control Act of 1978 (12 U.S.C. § 1817 (j), as amended from time to time), or approval under the Bank Holding Company Act of 1956 (12 U.S.C. § 1841, as amended from time to time); (ii) during any period of two consecutive years, the individuals, who at the beginning of any such period constituted the directors of Waterstone Financial, Inc., cease for any reason to constitute at least a majority thereof; (iii) Waterstone Financial, Inc. files a report or proxy statement with the Securities and Exchange Commission and/or the Federal Reserve Board disclosing in response to Item 5.01 of Form 8-K or Item 5 of Part II of Form 10-Q, each promulgated pursuant to the Exchange Act or Item 6(e) of Schedule 14A promulgated thereunder, or successor Items, that a change in control of Waterstone Financial, Inc. has or may have occurred pursuant to any contract or transaction; or (iv) any person other than Waterstone Financial, Inc. or MHC becomes the owner of more than 25% of the voting securities of the Company.However, notwithstanding the foregoing provisions, a reorganization of Waterstone Financial, Inc. and MHC in which the shareholders of Waterstone Financial, Inc. prior to such reorganization, the members of MHC and any members of the public, which acquire shares of such entity pursuant to a public offering of securities approved in advance by the board of directors of MHC, together control the successor entity shall not constitute a “Change in
